DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 13/951123 which is now United States Patent 11,022,456. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "…the at least one memory…" in line 5 of the Claim. There is insufficient antecedent basis for this limitation in the claim. Claims 15-17 depend on Claim 1 and are rejected due to their dependency on a rejected base claim.
Claim 20 recites the apparatus of Claim 18, but Claim 18 is directed to a non-transitory computer readable medium. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,022,456. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is wholly contained in Claim 1 of the Patent. Claim 1 of the instant application differs from Claim 1 of the Patent in that the instant application recites a navigation system coupled to two speakers where as the Patent recites a vehicle navigation system having multiple speakers
Claims 2-5 of the instant application are identical to Claims 2-5 of the Patent.
Claim 6 of the instant application is identical to Claim 6 of the Patent except that the instant application recites at least two speakers whereas the Patent recites multiple speakers.
Claim 7 of the instant application is identical to Claim 7 of the Patent.
Claim 8 of the instant application is identical to Claim 8 of the Patent except that the instant application determining a location of the navigation system with a global positioning system whereas the Patent recites this limitation in Claim 1.
Claims 9-11 of the instant application are identical to Claims 9-11 of the Patent.
Claim 12 of the instant application is identical to Claim 16 of the Patent.
Claim 13 of the instant application is identical to Claim 20 of the Patent.
Claim 14 of the instant application is identical to Claim 12 of the Patent.
Claims 15 and 16 of the instant application are identical to Claims 13 and 14 of the Patent.
Claim 17 of the instant application is identical to Claim 17 of the Patent.
Claim 18 of the instant application is directed to a non-transitory computer-readable medium storing the method of Claim 1 which is executed by a processor. This is taught by Claims 1 and 17 of the Patent and while the claims are not identical, they are not patentably distinct.
Claim 19 of the instant application is identical to Claim 16 of the Patent.
Claim 20 of the instant application is identical to Claim 3 of the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE (2008/0215239 A1), Meyer et al (2011/0202345 A1), Millington (6,172,641 B1), Nakaishi et al (2005/0128106 A1), Chapin et al (2007/0016368 A1); Talwar et al (2014/0019135 A1); Fujita et al (2008/0039034 A1), Okuno et al (2008/0211693 A1), Nakatsuka et al (2009/0192707 A1), Xiang (2013/0158856 A1), Dhanani (2011/0153191 A1), Chang (2008/0069370 A1) and Murray (2009/0307207 A1). Each of these describes systems and methods of implementing navigational systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652